Citation Nr: 9927449	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to March 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1998); see 38 
U.S.C.A. Chapter 11.

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated "in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based on exposure to ionizing 
radiation).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well-grounded.


Factual Background

Initially, the Board notes that the National Personnel 
Records Center (NPRC) has reported that the veteran's service 
medical records were destroyed in a July 1973 fire.  Efforts 
to reconstruct his service medical records were unsuccessful.  
It was indicated on the veteran's DD Form 214 served in an 
engineering battalion.

A July 1987 Good Samaritan Hospital pathology report 
indicates that sections of a bladder biopsy showed 
infiltrating moderate to poorly differentiated transitional 
cell carcinoma with some areas indicating carcinoma in situ.  
A September 1989 pathology report from the same facility, 
showed squamous cell carcinoma in the left lung.  A September 
1989 hospital summary indicates that that an outpatient 
metastatic workup was negative. 

The certificate of death reveals that the veteran died at 
Good Samaritan Hospital on July 14, 1993, at the age of 64 
from myocardial infarction due to severe coronary artery 
disease.  Carcinoma of the lung was listed as a significant 
condition contributing to his death.  At the time of his 
death, service connection was not in effect for any 
disability.

The July 1993 autopsy protocol noted that the veteran came to 
the emergency room dead on arrival.  He had a history of 
numerous medical problems including squamous carcinoma of the 
lung, resulting in pneumonectomy in 1989 and a history of 
bladder and prostate cancer, chronic obstructive pulmonary 
disease, diabetes and coronary arthrosclerosis.  The 
veteran's left lung was surgically absent and his right lung 
showed no evidence of a residual tumor.  There was evidence 
of bronchopneumonia.  The veteran's bladder showed no 
evidence of residual tumor.  His heart was enlarged with 
biventricular hypertrophy.  The heart had moderate to severe 
three vessel coronary atherosclerosis involving all major 
vessels with severe aortic atherosclerosis.  Also a large 
transmural posterior old myocardial infarct extending to the 
septal area near the base was identified.  His cause primary 
of death was determined to be coronary heart disease and 
bronchopneumonia.  The pathologist summarized that at the 
autopsy, the veteran's coronary arteries were severely 
atherosclerotic and there was microscopic evidence of very 
recent myocardial necrosis.  "The patient had no evidence of 
recurrent lung, bladder or prostate tumor."

The appellant submitted an article regarding the Hanford 
Nuclear Reservation, which was infamous for its radiation 
releases in the 1940's.  The article chronicles the 
facility's ongoing cleanup problems.

A December 1995 letter from the U.S. Army Ionizing Radiation 
Dosimetry Center indicates that they were unable to locate 
anything for the veteran in a research of the files for 
records of exposure to ionizing radiation.  VA's request was 
forwarded to Battle, Pacific Northwest Laboratories for 
further consideration.  However, a February 1996 letter from 
that facility indicates that they were unable to find any 
evidence that the veteran was monitored for radiation 
exposure at Hanford.  A December 1996 letter from the U.S. 
Army Ionizing Radiation Dosimetry Center again shows that 
they were unable to locate any records for him.

In February and August 1998 NPRC searched salient morning 
reports without finding any evidence regarding the veteran.

Analysis

As noted previously, the veteran's service medical records 
are not of record.  The Court has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure service records for the 
veteran.

Although cancer of the bladder is a presumptive disease for 
radiation-exposed veterans under the provisions of 38 C.F.R. 
§ 3.309 and lung cancer is a presumptive disease for veterans 
exposed to ionizing radiation under the provisions of 
38 C.F.R. § 3.311, these presumptions cannot be applied to 
the appellant's case because there is no competent objective 
evidence of record that the veteran was actually exposed to 
such radiation.  Although the appellant contends that the 
veteran was exposed to radiation while stationed at Hanford, 
there is no competent evidence of record indicating that the 
veteran was monitored for radiation exposure at that 
facility.  Further, the appellant has not submitted competent 
medical evidence that the cancer contributed substantially to 
the veteran's death or that links the cause of the veteran's 
death in any way to his service.  In this regard, while the 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
light of these circumstances, the Board must conclude that 
the appellant has failed to meet her initial burden of 
producing evidence of a well-grounded claim for the cause of 
the veteran's death.

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

